48 N.Y.2d 896 (1979)
The People of the State of New York, Respondent,
v.
Roger Mason, Appellant.
Court of Appeals of the State of New York.
Submitted November 13, 1979.
Decided December 11, 1979.
Michael J. Biscone for appellant.
Sol Greenberg, District Attorney (George H. Barber and Ilene R. Bergman of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed for the reasons stated in so much of the memorandum at the Appellate Division as relates to the denial of the motion to withdraw the plea (67 AD2d 747).